Citation Nr: 0406154	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-10 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a heart disability, to 
include an atrial septal defect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1943 
to March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service medical records are not complete.  
His service discharge examination is of record.  

3.  The veteran has a current heart disability, as well as a 
repaired atrial septal defect, which is congenital.   

4.  The veteran's heart disability was not noted in service, 
and did not undergo a chronic increase in severity during 
service.  His atrial septal defect is not shown to be a 
result of superimposed injury or disease during service.  


CONCLUSION OF LAW

A heart disability to include an atrial septal defect was not 
incurred in or aggravated by service; nor may a heart 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.306, 3.309 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  It is noted that in April 2001, 
prior to the initial denial of the requested benefit, the RO 
sent a letter to the veteran informing him of what he should 
do, what VA would do, what VA had done, when VA would need 
evidence and how long the claim might take.  In addition, in 
July 2001, also before the RO denied the claim, the RO 
forwarded a letter to the veteran informing him about what he 
should do as to private medical records he had mentioned and 
when VA needed the information.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini, supra.  The Board 
finds, therefore, that such documents are essentially in 
compliance with VA's revised notice requirements.  The Board 
finds that VA does not have any further outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes a recent 
audiological examination of the veteran.  The Board is not 
aware of any additional relevant evidence, which is available 
in connection with the issue on appeal, and concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the April 2001 and the July 2001 letters sent 
to the veteran from the RO, the veteran was informed that he 
should send any additional information within 60 days.  A 
recent court decision held that VA must wait one year before 
denying a claim.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 
2003, Congress reinstated VA's authority to make decisions on 
all claims without waiting one year.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
order to make a showing of chronic disease in service, one 
must present a combination of manifestations sufficient to 
identify the disease entity with sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including a heart 
disability, becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not disease or injuries within the meaning of applicable 
regulation.  38 C.F.R. § 3.303(c).  Congenital disabilities 
may be service connected where there is evidence of 
superimposed injury or disease during service.  VAOPGCPREC 
82-90; 55 Fed. Reg. 45,711 (1990).  

This opinion further indicated that when a disease is of a 
congenital nature, VA adjudicators are justified in finding 
that such disease preexisted service, but that in cases where 
the disease is first manifest in service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.  Typically in these cases, entitlement to 
service connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet App. 513 (1993).

The Evidence

In January 2001, the veteran requested service connection for 
a heart condition.  He stated that this was on the basis of 
aggravation.  In a May 2001 statement, the veteran reported 
that in May 1952, he first learned that he had been born with 
a hole in his heart.  He stated that it was his contention 
that it was the incompetence of the military that accepted 
him into the service as physically fit when they should have 
detected the hole in his heart.  In his October 2001 notice 
of disagreement, the veteran stated that the military was 
incompetent for not finding his condition.  He stated that 
the condition should have been noted at induction or 
thereafter during service and that he should not have been in 
the military at all.  

The veteran's service medical records are incomplete.  The 
only available service medical record is his service 
separation examination report.  His other records are 
presumed to have been lost in a fire at the NPRC in 1973.  
Therefore, Board notes that in a case such as this, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule.  OHare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As noted, his 
February 1946 separation examination report is of record and 
shows that his cardiovascular system was reported to be 
normal.  A chest X-ray was noted to be negative.  

Private medical records show that the veteran was diagnosed 
with an atrial septal defect in 1967, and that he underwent 
surgery to repair the defect.  

A September 1972 VA hospitalization report shows that the 
veteran was treated for pain radiating down the left arm.  It 
was noted by history that the veteran had undergone a repair 
of an atrial septal defect in 1967.  The finding was, acute 
myocardial infarction.  Private medical records dated in 
November 1972 show that the veteran was examined and found to 
have arteriosclerotic heart disease with recent myocardial 
infarction and currently angina.  The veteran underwent a 
coronary catheterization that same month.  

VA treatment records dated in 2000 and 2001 show treatment 
for congestive heart failure, ischemic cardiomyopathy and 
atrial fibrillation.  In a March 2002 letter from a VA 
physician, it was stated that the examiner was writing in 
regards to the veteran's request to determine if there was 
some connection between his service and his cardiac problems.  
It was noted that the medical history was reviewed.  The 
examiner reported that the veteran had several medical 
problems including a myocardial infarction in 1972, 
congestive heart failure due to ischemic cardiomyopathy, 
atrial fibrillation treated with amiodarone, and amiodarone 
induced pulmonary disease.  It was stated that the veteran's 
problems also included an atrial septal defect which was 
repaired in 1967, after military service.  The examiner 
stated that this anomaly is among the most common congenital 
cardiac malformations, usually associated with a cardiac 
murmur.  It was reported that the veteran's service did not 
cause his heart problem, but that if the atrial septal defect 
had been corrected earlier in life, there is a good 
possibility that the degree of atrial dilation would have 
been diminished by some degree.  

In January 2003, the veteran testified at a hearing before a 
hearing officer at the RO.  He stated that he had never been 
treated for a heart disability before service, and that he 
was not treated during service for heart problems.  He argued 
that the doctors in service were negligent for not recording 
any problems with his heart.  He said that he first learned 
of a heart problem in 1950.  He testified that no doctor had 
told him that his heart condition was aggravated by service.  
It was his belief that his heart problem should have been 
noted in service and that he should not have been inducted 
into service with his heart condition.  He testified that 
serving in the military aggravated his heart condition.  

Discussion

The Board notes that the veteran has been diagnosed with an 
atrial septal defect noted to be congenital, as well as 
congestive heart failure, ischemic cardiomyopathy and atrial 
fibrillation.  As to the heart defect, it has been noted to 
be a congenital disorder by a VA physician, and thus pre-
existence of that disability is established.  The Board notes 
that while the veteran's service medical records are 
incomplete, his service discharge examination report is of 
record and shows no heart problem on examination or by X-ray.  
The veteran has not claimed that he experienced any symptoms 
relating to his heart during service or within the first post 
service year, and he has so testified.  It is his contention 
that the military should have found his heart defect and if 
they had, his condition would not have worsened.  Although 
the veteran is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

It is noted that a VA examiner has stated that if the atrial 
septal defect had been corrected earlier in life the degree 
of atrial dilation could have been diminished to some degree.  
The Board finds that this opinion is speculative and does not 
address the issue in question here-that is, whether the 
veteran's congenital disability was aggravated during service 
due to a superimposed injury or disease.  Thus this opinion 
has no probative value in relation to the veteran's claim.  
The physician does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

It is noted that there is nothing in the record to show that 
the veteran's congenital heart disability arose from a super 
imposed injury or disease.  Thus service connection is not 
warranted.  In addressing the argument that he has a heart 
disability that was aggravated during service, there is 
nothing in the record to show that any pre-existing heart 
disability increased in severity during service or that a 
heart disability was incurred during service or within the 
first post service year.  The veteran has denied any 
treatment during service for a heart disability, and he has 
stated that a heart disability was not diagnosed until 
several years after service, in the 1950's.  The record 
reveals treatment for heart complaints in 1972.  

Absent competent medical evidence showing that a heart 
disability was incurred in or aggravated during service, the 
claim in that regard, must be denied.  


ORDER

Service connection for a heart disability, to include an 
atrial septal defect is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



